PER CURIAM.
We reverse the final judgment awarding Orlando G. Silva attorney’s fees and costs. Silva had filed a claim for declaratory relief against landowner Salta Investment, Inc. This court affirmed the trial court’s decision ordering Salta to remove a fence along an ingress/egress easement. See Salta Inv., Inc. v. Silva, 573 So.2d 1091 (Fla. 3d DCA 1991), review dismissed, 581 So.2d 166 (Fla.1991). At that time, both parties’ motions for attorney’s fees made to this court were denied. This denial of fees is conclusive as to that issue and controls as to the fees awarded in the instant case. See Brunner Enters., Inc. v. Department of Revenue, 452 So.2d 550 (Fla.1984); Airvac, Inc. v. Ranger Ins. Co., 330 So.2d 467 (Fla.1976); Finston v. Finston, 160 Fla. 935, 37 So.2d 423 (1948); Joyner v. Bernard, 160 Fla. 681, 36 So.2d 364 (1948); Valsecchi v. Proprietors Ins. Co., 502 So.2d 1310 (Fla. 3d DCA 1987); 3M Elec. Corp. v. Vigoa, 443 So.2d 111 (Fla. 3d DCA 1983), review denied, 447 So.2d 888 (Fla. 1984).
Accordingly, the order granting Silva fees and costs is reversed.